DETAILED ACTION
Election/Restrictions
1.	Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2021.

Allowable Subject Matter
2.	Claims 1, 4-5, 7, 9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display device, comprising: a display panel on which a plurality of gate lines, a plurality of data lines, and a plurality of subpixels are arranged; a gate driving circuit configured to drive  the plurality of gate lines; a data driving circuit configured to drive  the plurality of data lines; a timing controller configured to: control  the gate driving circuit and the data driving circuit; and cause  threshold voltages of driving transistors of the plurality of sub-pixels to be sensed at a minimum sensing time representing a critical threshold voltage difference corresponding to a reference threshold voltage difference; and a compensation circuit configured to: calculate a compensation value for an image data voltage; and apply a changed image data voltage to a corresponding sub-pixel according to the calculated compensation value, using a sensing value for a threshold voltage of at least one of the plurality of driving transistors, wherein the reference threshold voltage difference corresponds to a difference between a maximum threshold voltage and a minimum threshold voltage of the driving transistors, DB1/ 124948335.2Attorney Docket No.: 106013-5055 Application No.: 16/039,544 Page 3 wherein the critical when the compensation at the minimum sensing time is performed by the compensation circuit, the timing controller is further configured to perform additional sensing and compensation of the threshold voltage of the at least one driving transistor by sequentially increasing a sensing time from the minimum sensing time” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 9. In addition to the allowable features, claim 7 also include detail structure of the compensation circuit that overcomes a 103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628